Deen, Presiding Judge.
On November 6, 1984, Lowndes County filed a petition seeking condemnation of 312.5 square feet of property owned by the appellant, Grover Wisenbaker. Wisenbaker filed an answer to the petition on November 21, 1984, contending that the description of the property was insufficient and that the condemnation proceeding was improper because the property was to be used for a private purpose. Following a hearing on that same day, the court-appointed special master recommended condemnation of the property and awarding Wisenbaker $21.52. On January 16, 1985, the superior court accepted the special master’s recommendation and ordered condemnation of the property and award of the money; this order was entered on February 21, 1985. On February 25, 1985, Wisenbaker filed his notice of appeal from that judgment.
It is well established that a condemnee must file exceptions to a special master’s findings and recommendations as to non-value issues before judgment is entered by the superior court on the award, pursuant to OCGA § 22-2-111. Sweat v. Ga. Power Co., 235 Ga. 281 (219 SE2d 384) (1975); Hendley v. Housing Auth. of Savannah, 160 Ga. App. 221 (286 SE2d 463) (1981). Cf. Earth Mgt. v. Heard County, 248 Ga. 442 (283 SE2d 455) (1981). (If a condemnee is dissatisfied with the amount of an award, he must file an appeal with the superior court within 10 days after the award, for a jury trial on the value issue. OCGA § 22-2-112, generally.) In the instant appeal, Wisenbaker raises the same legal issues that he asserted in his answer to the petition to condemn. However, he failed to raise these, or any other, objections to the superior court before the superior court’s judgment on the award (entered more than two months after the special master’s award). Accordingly, we cannot consider this appeal, no issue having been preserved for review.

Judgment affirmed.


Pope and Beasley, JJ., concur.

Oris D. Blackburn, Jr., for appellee.